DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US 20180131617 A1, hereinafter referred to as Hira) in view of Desai et al (US 20080043732 A1, hereinafter referred to as Desai).
		Re claim 1, Hira teaches a packet transmission method implemented by a source end device (source endpoint, Fig. 1-2, Par 0011-0014), the packet transmission method (Abstract) comprising:
	(i) obtaining data segments (application data/payload in each of the plurality of the packets, data corresponds to flow as disclosed in Par 0041) (Fig. 1, Fig. 4-5, Par 0011-0014, Par 0031-0032, Par 0040-0043);
	(ii) encapsulating each of the data segments to obtain one of a plurality of packets (generating plurality of packets including header and payload), wherein each of the packets comprises a second header (header including source port number), wherein the second header comprises source port number information 
	(iii) sending the packets (Fig. 2-5, Par 0031-0034, Par 0040-0045, Par 0048).
		Hira does not explicitly disclose that
	(iv) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of a destination end device.
		Desi teaches that 
	(iv) each of the packets comprises a first header (header including Write address), wherein the first header indicates a write address of the packet in a memory of a destination end device (write address indicating a memory to store the data in the destination node) (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (iv) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of a destination end device, as taught by Desai for the purpose of transferring data efficiently, as taught by Desai (Par 0038).
		Claim 14 recites a network interface card performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 

		Re claims 3, 18, Hira teaches to classify the data segments into groups, wherein the groups comprise a first group and a second group (different flowlets), wherein the packets corresponding to the first group comprise first source port number information (transmitting packets on path of the current flowlet which is associated with a source port number), and wherein the packets corresponding to the second group comprise second port number information (packets corresponding to the new flowlet is transmitted on a less congested path associated with a source port number) (Fig. 4-5, Par 0024-0026, Par 0031-0034, Par 0040-0045, Par 0048).
		Re claim 6, Hira teaches a packet transmission method implemented by a destination end device (destination endpoint, Fig. 1-2, Par 0011-0014), the packet transmission method (Abstract) comprising:
	(i) receiving packets (packets received by switch 106B, Fig. 2-3, Fig. 5), wherein each of the packets comprises a second header (header including source port number), wherein the second header comprises source port number information 
		Hira does not explicitly disclose that 
	(ii) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of the destination end device,
	(iii) storing each of the packets in the memory based on the write address.
		Re component (ii)-(iii), Desai teaches that 
	(ii) each of the packets comprises a first header (header including Write address), wherein the first header indicates a write address of the packet in a memory of the destination end device (write address indicating a memory to store the data in the destination node) (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079),
	(iii) storing each of the packets in the memory based on the write address (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the steps that (ii) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of the destination end device, (iii) storing each 
		Re claim 15, Hira teaches to encapsulate each of the data segments based on currently configured source port number information (packets including header and payload data wherein the header includes source port number) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 16, Hira teaches to further send each of the packets upon their encapsulation (sending each packets to the destination) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 17, Hira teaches to update configured source port number information of a group of the packets upon encapsulation of the group (updating port number and path congestion) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
4.	Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hira and Desai as applied to claim 1 above and further in view of White et al (US 20170139644 A1, hereinafter referred to as White).
		Re claims 4, 19, Hira does not explicitly disclose that before encapsulating the data segments, the packet transmission method further comprises determining the write address of each of the packets in the memory of the destination end device based on a base address of a first data segment in the data segments and a length of each data segment.
		White teaches that before encapsulating the data segments, the packet transmission method further comprises determining the write address of each of 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that before encapsulating the data segments, the packet transmission method further comprises determining the write address of each of the packets in the memory of the destination end device based on a base address of a first data segment in the data segments and a length of each data segment, as taught by White for the purpose of efficiently storing data in a destination device, as taught by White (Par 0082-0083).
5.	Claims 5, 7, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hira and Desai as applied to claim 1 above and further in view of Hendel et al (US 20150006749 A1, hereinafter referred to as Hendel).
		Re claims 5, 20, Hira does not explicitly disclose that each of the packets further comprises a packet sequence number indicating a sending order of a packet.
		Hendel teaches that each of the packets further comprises a packet sequence number indicating a sending order of a packet (Fig. 2, Par 0034-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that each of the packets further comprises a packet sequence number indicating a sending order 
		Re claim 7, Hira does not explicitly disclose to receive the packets in a sequential manner; and further store each of the packets upon their receipt.
		Hendel teaches to receive the packets in a sequential manner (packets 3, 4, 5---n are received sequentially); and further store each of the packets upon their receipt (received packets are stored to reassemble) (Fig. 2, Par 0034-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step to receive the packets in a sequential manner; and further store each of the packets upon their receipt, as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
		Re claim 8, Hira does not explicitly disclose that each of the packets further comprises a packet sequence number indicating a sending order of a packet, and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number; recording the first packet sequence number upon receiving the first packet; determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet; receiving, after receiving the first packet a second packet comprising a second packet sequence number; determining whether the next-to-be-received packet sequence number and the second packet sequence number are the same; and starting a packet loss detection procedure when the next-to-be-received packet sequence number and the second packet 
		Hendel teaches that each of the packets further comprises a packet sequence number indicating a sending order of a packet (sequence number), and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number (packet having sequence no 1); recording the first packet sequence number upon receiving the first packet (first sequence number is recorded, Fig. 2); determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet (ACK including next sequence number expected); receiving, after receiving the first packet a second packet comprising a second packet sequence number (receiving packet having sequence number 3); determining whether the next-to-be-received packet sequence number and the second packet sequence number are the same (detecting whether packet of the expected sequence number is received); and starting a packet loss detection procedure when the next-to-be-received packet sequence number and the second packet sequence number are not the same (gap/packet loss is detected when the expected sequence number and the received packet sequence number are not same), wherein the packet loss detection procedure comprises sending a packet retransmission instruction to a source end device (sending an ACK with the expected sequence number) (Fig. 2, Par 0034-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that each of the .
Allowable Subject Matter
		Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Hira et al (US 20170295100 A1) discloses to perform congestion aware load balancing in a data center network. To balance the loads in different paths, received packets are routed through different path by changing the source port number corresponding to different path (Fig. 1-4).
Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473